          Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 1 of 9 Page ID #:1
                                                                                                   I i ii..~ ~        E    f    ~~`    E. i k E
 AO 48(Rev. 12/11) Appearance Bond                                                                            '-~ ~ i           '~,~   ~ ~,~ ~~ ~w



                                     UNITED STATES DISTRIC~~~,~T~TR~T ~                                               ~: ~~
                                                                   for the
                                                   Southern      District of New Yoifit. ~a f T~.,      ~,
                                                                                                                f ~~r
                                                                                                                ,~.
                                                                                                     ~r::     '"`
                                                                                                  ~~             r.
                    United States of America                           ~                                                      ~- ~' ~`r`s"~'"-
                                                                       ~                   __ _       .~                  ,..~.~
                                 v
                                                                                              19 MAG 10177
                      Charles Ifeanyi Ogozy
                                                                       ~     „~~                                          `~"                         .~~,
                            Defendant                                                         ~                                   ¢      i       ~1

                                                         APPEARANCE BOND

                                                        Defendant's Agreement
 I,                     Charles Ifeanyi Ogozy                    (defendant), agree to follow every order ofthis court, or any
 court that considers this case, and I further agree that this bond may be forfeited if I fail:
           (~)to appear for court proceedings;
           (~)if convicted, to surrender to serve a sentence that the court may impose; or
           (~)to comply with all conditions set forth in the Order Setting Conditions ofRelease.

                                                              Type of Bond
(~)(1) This is a personal recognizance bond.

( X)(2) This is an unsecured bond of$                5250,000 PRB

(❑)(3) This is a secured bond of$                                                  ,secured by:

      (❑) {a) $                                       in cash deposited with the court.

      (❑)(b} the ageement ofthe defendant and each surety to forfeit the following cash or other property
               (describe the cash or other property, including claims on it —such as d lien, mortgage, or loan —and attach proajof
                ownership and value):



                If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         ❑ ~ {C~ a bail bond with a solvent surety (attach a copy ofrhe boil bond, or describe it dnd identify the st~rery):




                                                 Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount ofthe bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request of'the United States, the court
may order ajudgment offorfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
         Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 2 of 9 Page ID #:2


                                                                                                                         Page 2


AO 98(Rev. 12/11) Appearance Bond


                                                                                          bond will be satisfied and the
Release ofthe Bond. The court may order this appearance bond ended at any tune. This
                                                                    guilty on all charges, or(2)the defendant reports to
security will be released when either:(1)the defendant is found not
serve a sentence.

                                                       Declarations

                                                                                        of perjury that:
Ownership ofthe Property. I, the defendant —and each surety —declare under penalty
      (1)     all owners ofthe property securing this appearance bond are included on the bond;
     (2)      the property is not subject to claims, except as described above; and
                                                                                                       to reduce its value
     (3}      I will not sell the property, allow further claims to be made against it, or do anything
         while this appearance bond is in effect.
                                                                                       either read all the conditions of
Acceptance. I, the defendant —and each surety —have read this appearance bond and have
                                                                               e
release set by the court or had them explained to me. I agree to this Appearanc Bond.




                                                                                           n is true. (See 28 U.S.C.§ 1746.)
 X, the defendant —and each surety —declare under penalty of perjury that this informatio

                                                                             ~.~(.~ ,
Date: November X,2019
                                                                          I
                                                                          '                  _     _     ~ ,• ignature


                                                                                                                ~~^ J ~~ '/
      ~~~r~~a~~~ ~'~-~~ ~A~~E
                          —                                                Surety/property owner —signature and date
                      Surety/property owner




                       Surety/property owner —                             Surety/property owner —signature and date




                       Saerety/property owner —                            Surety/property owner —signature and date




                                                               CLERK OF COURT



Date: November 1, 2019
                                                                   ~-         Signahtre ofCler or Deputy Clerk

                                                                                                 ~,-.—
Approved.

Date:    November 1,2019
                                                                             ~~           agar Sananur Ravi
            Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 3 of 9 Page ID #:3



 AO 199A {Rev. 12/11) Order Setting Conditions ofRelease                                                  Page 1 of   Pages




                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern   District of   New York


                    United States of America                          )
                               v.                                     )
                                                                                Case No.       19 MAG 10177
                      Charies Tfeanyi Ogozy                            ~
                              Defendant


                                       ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the prehial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

       The defendant must appear at:
                                                                                       Place




       on
                                                                     Date and Time


       If blank, defendant will be notified ofnext appearance.

(5) The defendant must sign an Appearance Bond,if ordered.
              Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 4 of 9 Page ID #:4


                                                                                                                                   Page_ of         Pages
AO 199B (Rev. 12/11) Additional Conditions ofRelease
                                                 ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDEREIJ that the defendant's release is subject to the conditions marked below;

(Q) (6) The defendant is placed in the custody of:
            Person or organization
            Address {only ifabove is an organi=anon)
            City and state                                                                                    Tel. No.
who agrees to (a) supervise the defendant, (b) use every ef#'ort    to assure  the defendant's  appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                       Signed:
                                                                                                   Custodian                                    Date
(~) (7) The defendant must;
  (X) {a) submit to supervision by and report for supervision to the pgETRIAL SERVICES AS DIRECTED
            telephone number                          , no later than
   ( X)(b) continue or actively seek employment.
   (Q)(c} continue or start an education program.
   {~)(d) surrender any passport to:       PRETRIAL SERVICES
   (~)(e) not obtain a passport or other international travel document.
   (~)(fl abide by the following restrictions on personal association, residence, or travel: SDNY,EDNY AND DNJ

                                                                                                                      the investigation or prosecution,
      (❑)(g} avoid all contact, directly or indirecfly, with any person who is or may be a vicrim or witness in
             including:

      (❑ } (h) get medicat or psychiaKic treatment:

                                                           at            o'clock after being released at                 o'clock for employment, schooling,
      ([]) (i) return to custody each
               or the following purposes:

                                                                                                                    office or supervising officer considers
      (❑) (j) maintain residence at a halfway house or community corrections center, as the pretrial services
              necessary.
      ( )(k) ❑ot possess a firearm, destructive device, or other weapon.
      (Q) (1) not use alcohol( ❑ )at all( ❑ }excessively.
                                                                                                                        § 802, unless prescribed by a licensed
      {Q)(m) not use or unlawfully possess a nazcotic drug or other controlled substances defined in 21 U.S.C.
              medical practitioner,
                                                                                                                            officer. Testing may be used with
      ( )(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising
                                    and  may  include  urine testing, the  wearing  of a sweat   patch, a remote  alcohol  testing  system, and/or any form of
              random    frequency
                                                                    defendant   must  not  obs[cvct, attempt to  obstruct,  or tamper   with the efficiency and
              prohibited substance screening or testing. The
              accuracy of prohibited substance screening or testing.
                                                                                                                     directed by the pretrial services office or
      ( } (o} participate in a program of inpatient or outpatient substance abuse therapy and counseling if
              supervising officer.
                                                                                                                       as directed.
      (X)(p) participate in one ofthe following location restriction programs and comply with its requirements
                                                                             every day(    ❑)from                        to                 , or (❑)as
             (Q)(i) Curfew. You are restricted to your residence
                            directed by the pretrial services office or supervising officer; or
                                                                                                                                               religious services;
             (~)(u) Home Detention. You are restricted to your residence at all times except for emQloyment; education;
                                                                                                                                                          or other
                           medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obiigadons;
                           activities approved in advance by the   pretrial services office or supervising officer; or
                                                                                                                         except for medical necessities and
             (❑)(iii) Hame Incarceration. You are restricted to 24-hour-a-day lockdown at your residence
                           court appearances or other activities specifically  approved   by the court.
                                                                                                                        and comply with all ofthe program
      (~} (c~ submit to GPS location monitoring as duected by the pretrial services office or supervising officer
              requirements and instructions provided.
                                                                                                                              the pretrial services office or
              (Q)You must pay all or part ofthe cost ofthe program based on your ability to pay as detemuned by
                     supervising officer,
                                                                                                                       law enforcement personnel, including
      (~) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with
               arrests, questioning, or fr~c stops.
       Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 5 of 9 Page ID #:5




                                ADDITIONAL CONDITIONS OF RELEASE
                                                                            of New Jersey; Surrender Travel Documents
(~)(s} $250,000 PR$;2 FRP'S; Travel Limited fo SDNY/EDNY and District
                                                                                     to Continue or Seek Employment;
      (& No New Applications); Home Detention; Electronic Monitoring; GPS; Deft
                                                                              Nigerian} ; No Contact with Co-Defendant or
       Other Conditions; Surrender of All Passports,(Both United States and
                                                                Detained Until Passport s Are Surrendered and the
       Witnesses Except in the Presence of Coansel; Deft To Be
                                        Remainin g Condition s to Be Met One  Week  Thereaft  er
       Electronic Monitoring is Set Up;
             Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 6 of 9 Page ID #:6


                                                                                                                   Page          of       Pages
 AO 199C (Rev. 09/08} Advice of Penalties

                                            AD'V7CE OF PENALTIES AND SANCTIONS

 TO THE DEFENDANT: Charles Ifean~i Ogozy                          19 MA.G 10177                     November I,2019

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                                                                                                                  your arrest, a
      Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for
                                                   a forfeiture of any bond, and a prosecution for contempt of court and could result in
revocation of your release, an order of detention,
imprisonment, a fine, or both.
                                                                                                             of not more than ten
      While on release, if you commit a federal felony offense the punislunent is an additional prison term
       years
                                                                                                                       year. This sentence will be
and for a federal misdemeanor offense the punishment is au additional prison term of not more than one
consecutive (i. e., in addition to) to any  other  sentence  you  receive.
                                                                                                                  criminal investigation;
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a
tamper with a witness, victim, or informant; retaliate or attempt         Co retaliate against  a witness,  victim, or informant; or intimidate or
                                                        informant,   or  officer  of the   court.  The   penalties  for  tampering, retaliation, or
attempt to intimidate a witness, victim, juror,
intimidation are significantly more serious ifthey involve a killing or attempted killing.
                                                                                                                        serve a sentence,
       If, after release, you lmowingly fail to appear as the conditions ofrelease require, ox to surrender to
                                                                                 punishment    maybe   imposed.    If you  are convicted of
you may be prosecuted for failing to appear or surrender and additional
                                                 life imprisonmen  t, or izaiprisonme  nt for a term of fifteen years  or more  —you will be fined
      (1) an offense punishable by death,
             not more than  $250,000    or imprisoned    for not more  than  10 years,  or both;
                                                                                                                            —you will be fined not
      (2) an offense punishable by imprisonment for a term of five years or mare, but less than fifteen years
             more than $250,000 or imprisoned for not more than five          years, or both;
                                                                                                                       years, or both;
      (3) any other felony —you will be fined not more than $250,000 or imprisoned not more than two
                              —you   will be  fined  not more  than $100,000    or imprisoned    not more  than one  year,  or both.
     (4) a misdemeanor
                of imprisonme   nt imposed   for  failure to appear  or surrender  will be  consecutive  to any  other  sentence you receive. In
       A  term
addition, a failure to appear ar surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment ofthe Defendant

                                                                                                    release, I promise to obey all
       I aclmowledge that I am the defendant in this case and that I am aware of the conditions of
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set Earth above,


DEFENDANT ItCLEASED


           ,~,    (~         ~ r
                                                                    ~1~..~ ~,~n U r~ ~ I
                                                                                 Defendarrl Ckarles Ifea~ryi Ogozy Signature -
                 ~ ~~w,~ f

                                                                                                 City and Slale



                                               Directions to the United States Marshal

( ❑)The defendant is ORDERED released after processing.
                                                                                                   by the clerk or judge that the
( ❑} The United States marshal is ORDERED to keep the defendant in custody until notified
                                                                                               in custody, the defendant must be
     defendant has posted bond and/or complied with all other conditions for release. If still
     produced before the appropriate judge at the time and place specified.


Date:
                                                                                           Judicial Ojjicer's Signature



                                                                                             Printed name and Lille
           Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 7 of 9 Page ID #:7

AO 199C (Rev. 09/08) Advice ofPenalties                                                      Pagc             of _    Pages

                   DLSTRIBUTIOrI:     COURT   DEFENDANT   PRETRIAL SERVICE   U.S, ATTORNEY   U.S. MARSHAL




                                                                               ~outteern District of lRew Ycrlc

                                                                                       7~fse G~ronx
                                                                                       Manl~a~tan
                                                                                       West€hester
                                                                                        RCCkland
                                                                                        Dutchess
                                                                                         Orar~
                                                                                        putnarn
                                                                                        Sullivan



                                                                                  Grocktrn(Kind County)
                                                                                  ~veer~s (queens Ceurity}
                                                                              Stanen islar~a(~2~chmcna L'~~nty)
                                                                                l.cr~#[s(and {I~lassau .!~ SuffclKj




                                                                                                         ~~
                                                                                                         `~
                                                                                                    t,    ~
    Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 8 of 9 Page ID #:8


                 Case 1:19-mj-1077-UA               Document 5 Filed 10/31/19 Page 1 of ~ ~ ~"

DOC[CET No. 19 MAG 10177                                     DEFENDANT Charles Ifeanyi O~zv


AUSA Sa~Ravi                                                 DEF.'S COUNSEL ~onatha» Marvinnv
                                                             ❑ RETAINED QI FflDERAI. DEFENDERS ❑ CJA ❑ PI2ESE,lTMEDiT ONLY
❑                         INTERPRETER NEEDED
                                                                       ❑ DEF.ENDANT WAIVES PRETRIAL REPORT

0Rule S ❑Rule 9 O itule 5(c)(3) ❑Detention Hrg.                 DATE OF ARREST }pl31/19                  ❑ VOL,SURR.
                                                                TIME OF ARREST 1-'ib~m                   O ON WRIT
❑ Othet:                                                        TIME OF PRESENTMENT 5~5~ om


                                                    BAIL DISPOSITION
                                                                                                          ❑ SEB SEP. ORDER
❑ DETENTTON ON CONSENT W/O PRETUDICE        ❑DETENTION: RISK OF FLIGHT/DANGER ❑ SE& TRANSCRIP'P
D D~TENTIONHEARING SCHEDULED FOR:
LZI AGREED CONDITIONS OF RELEASE
❑ DEF,RELEASED ON OWN RECOGNIZANCE
D~ $2~~Q,OQO     PRB ~~         FRP
❑ SECURED BY $               CASH/PROPERTX:
~ TRA,VEL RESTRICTED TO SDNY/EDNYfDNJ
❑ TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA &APPROVAL OF PR~TRIAI.SERVICES
1Z1 SURRENDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS)

Ql PRE'PRIAT, SUPERVISION: ❑REGULAR ❑STRICT LZ1 AS DIRECTED BY PRETRIAL SERVICES
❑ DRUG TESTING/'I`REATMT AS DIRECTED B'Y PTS ❑MENTAL T-iEA1:TH EVAL/TREATMT AS DIRECTED BY PT5
❑ DEF,TO SUBMIT TO URINALYSIS;IF POSITIVE,.ADD CONDITION OF DRUG TESTING/TREATMENT

❑ HOME INCARCERATION Fd HOME DE'T'ENTION ❑CURFEW          m EL~CTAOMC MONITORING ~Zl GPS
❑ DEF.TO PAY ALL OF PART OF COST OF LOCATION MONTTORiIJG, AS DETERMINED SY PRETRIAL SERVICES

Ql DEF.TO CONTINUE OR SEEK EMPLOYMENT (OR] D D~F. TO CONTINUE OR START EDUCATION PROGRAM
❑ DEF. NOT TO POSSESS FIRE.ARM/llESTRUCTIVE DEVICFJOTI-~R WEAPON

D DEF.Td BE DETA]NED UNTIL ALL CONDITIONS ARE Iv1ET
❑ DEF,TO BE RELEASED ON OWN SIGNATURE,PLUS THE FOLLOWING C4NDiTIONS:
                                                 REMATMNG CONDITIONS TO BE MET BY:

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDWCS/COMMENTS:
Other conditions: surrender of all passports,(both United States acid Nigerian); na contact with co-defeadants or witnesses
except in the presence of counsel

Defendant to be detained until ~}assports ara surrendered and the electronic monitoring is set up; remaining conditions to
be met one week thereafter.




CI DEF. ARRAIGNED;PLEADS NOT GUQ.TY                         ❑CONFERENCE BEFORE D.J, ON
❑ DEF. WAIVES INDICTMENT
❑ SPEEDY TRIAL'T'IME EXCLUDED UNDER 18 U.S.C. § 3161(h)(?) UNTti,

For Rule 5(c~(3~ Cases:
❑ IDENTITY fiFAf2INCz WAIVED                            ❑ DEPENDANT TO BE REMOVED
❑ PRELiMINARX HEARING IN SDNY WAIVED                    D CO~lTROL DATE FOR REMOVAL:


PRELIMINARY HEARING DATE: 12/2/I9                           m flN               CONSENT


DATE: 10/,~]/2019
                                                                                ATES MAGISTRATE JUDGE,S.D.N.Y,
                              p1L`I~-U.S.ATTONN6Y'S~FFICE                                  ~$~~' 7- pR~TRIAL SERVICES AGENCY
~E(odgival)-COURTFILE
Revd 2016
Case 5:19-cm-00027-UA Document 1 Filed 11/05/19 Page 9 of 9 Page ID #:9




                                    ~AL~IFORNI.~'`                         DRi~,~~~,      ~` ~               _
                                                       ~~fl-7 i                   ..~` ~~i .~
                                                              i                    ~u,s
                                         =            A E7tP~tD - GIZO~'I ,~7. END~TON~
                                             ,~         ~N PlANGARTE
                                _                       Fa FERNANDO A                     -   _
                                                        374 MOMENTO AVE __                             —
                                                        P f~tlS.-CA 92b71_-: .-
                                                          %fi,          --

                                                               N       -   -                  ozoaa          :
                                -                            l'~ `                                      -
                                -                 ~      i      ~i                        EYES ESN \ _'
                                                                                               IS',5~~~
                                                                                  FD/2y       'tiE~M2015 .
                                                ~12
                                           ~,- ,,                                                -           _
                                    _,   _ r
